DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed October 5, 2021.  Claims 1, 3, 8, 10, 14, and 15 have been amended.  Claims 5 and 7 have been cancelled.  Claim 16 is newly presented.  Claims 1-4, 6, and 8-16 are currently pending and under examination.  
 
This application is a continuation of U.S. Patent Application No. 15/471578, filed March 28, 2017, which claims the benefit of priority to U.S. Provisional Application No. 62/314316, filed March 28, 2016.

Withdrawal of Rejections:

	The rejection of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 1-7, 9, 10, 14, and 15 under 35 U.S.C. 103 as being unpatentable over Halle et al., in view of Moroff et al., is withdrawn.
	The rejection of claims 1 and 8 under 35 U.S.C. 103 as being unpatentable over Halle et al. and Moroff et al., and further in view of Thirumala et al., is withdrawn.


New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 6, and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 as amended require the cryopreservation medium to contain 2% DMSO, and be diluted in a volume ratio of at least 3:1, where after dilution the diluted medium contains about 0.5% or less DMSO.  These claims are indefinite, because the limitations of a volume ratio of at least 3:1 and a diluted medium containing about 0.5% or less DMSO are contradictory. Diluting 2% DMSO at a ratio of 3:1 would provide a diluted medium containing 0.67% DMSO, 
Claim 10 is likewise rejected for recitation that the diluted viable cell composition contains DMSO at a concentration of about 0.5%.
Further with regard to claim 10, this claim recites that the hydroxyethyl starch (HES) concentration is in the range of “about 0.1% to about 6%.” However, claim 1 recites that the concentration of HES is “about 2% to about 10%.”  This claim is indefinite, because it is unclear if the range of claim 10 is intended to be within or outside of the range of claim 1, from which claim 10 depends.  There is no definition provided for “about.” As such, it is unclear if “about 0.1%” is included in the limitation of “about 2% to about 10.”  
Claims 2-4, 6, 8-9, 11, 14, and 16 are included in this rejection, as these claims depend from above rejected claims and fail to remedy the deficiencies. 


Claims 1-4, 6, and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: that the concentration of hydroxyethyl starch is 6%.  It is clear from the specification (see Ex. 1-2), that when specifically uterine regenerative cells are cryopreserved with a DMSO concentration of specifically 2%, a hydroxyethyl starch concentration of 6% is necessary to provide for the claimed method of treating a patient with viable uterine regenerative cells. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8-10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strober et al. (US 2015/0272993, Published October 1, 2015), in view of Westenfelder (IDS; 2011/0123498, Published 2011).
Strober et al. teach a method for treating a patient with viable hematopoietic stem cells (Abs.; Para. 51), which are viable uterine regenerative cells.  The method including thawing a cryopreservation medium that includes the viable uterine regenerative cells, and an aqueous cryopreservation medium containing dimethylsulfoxide (DMSO), including 2% DMSO, and Hetastarch (hydroxyethyl starch (HES)), including 2%, 3%, 4%, 5%, 6%, 7%, 8%, 9% or 10% HES, thus providing a thawed viable cell composition having viable uterine regenerated cells suspended in an aqueous liquid (Para. 100-101, 111, 118; Example 6).  
The thawed viable cell composition is diluted using a cell wash and infusion bag set to provide a diluted product for administration, where washing is done to reduce the DMSO volume in the product (Ex. 6, Para. 308, 315-325).  A target dose of cells to be injected includes ≥ 10x103 cells/kg of body weight to ≥ 10x109 cells/kg, including a target dose of ≥ 10x106 cells/kg that is intravenously injected into the patient (Para. 244).  

While Strober et al. teach that the thawed viable cell composition is diluted, where washing is done to reduce the DMSO volume in the product (Ex. 6, Para. 308, 315-325), it is not specifically taught that the liquid diluting medium is combined with the thawed viable cell composition in a volume ratio of at least 3:1 to provide a diluted viable cell composition comprising about 0.5% or less DMSO; or at least 8:1 to provide about 0.3% or less DMSO; that the diluted viable cell composition contains at least about 0.1% HES; that the diluted viable cell composition contains DMSO at about 0.5% and HES at about 0.1% to about 6%; or that the uterine regenerative cells are mesenchymal stem cells (MSCs).  
Westenfelder teach a method for treating a patient with viable MSCs, including by intravenous injection of between about 7x105 and 7x106 MSC/kg, (Abs.; Para. 19).  The MSCs can be cryopreserved, including in DMSO, where 106-108 cells are frozen in 50 mL of carrier solution, and after thawing the MSCs are diluted 4:1 to reduce DMSO concentration for administration (Para. 56-57).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Strober et al. and Westenfelder, because both teach a method for treating a patient with viable stem cells, including by intravenous injection, where the cells are cryopreserved, including with DMSO, and then thawed and diluted prior to administration.  It is known in the art as taught by Westenfelder that after thawing, previously cryopreserved stem cells may be diluted 4:1 to 
Diluting the 2% DMSO as taught by Stober et al. at a ratio of 4:1 as taught by Westenfelder, would result in a concentration of DMSO present in the diluted viable cell composition at 0.5%, which is fully encompassed within about 0.5% or less.  Additionally, as noted above, Strober et al. teach that a target dose of ≥ 10x106 cells/kg is intravenously injected into the patient (Para. 244).  It is noted that Applicant has not provided a specific definition for “about,” therefore 10x106 cells/kg after thawing is deemed to be encompassed within about 1 million cells/ml to about 20 million cells/ml (post-thaw).  Additionally, it would have been obvious to one of ordinary skill in the art to adjust the starting cell concentration to result in a thawed cell concentration with the desired amount of viable cells.  It is noted that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the concentration of cells in the thawed viable cell composition, including to about 1 million cells/ml to about 20 million cells/ml, to result in the desired concentration of viable cells in the viable thawed cell composition when practicing the claimed method.
Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the ratio of the thawed cell composition to the diluting medium, including to 8:1, to result in DMSO present in the thawed and diluted viable cell composition at about 0.5% or less and about 0.3% or less, and to result in HES present in the thawed and diluted viable cell composition at at least about 0.1% and about 0.1% to about 6%, and also including about 200,000 cells/ml to about 5 million cells/ml, to result in the desired concentration of DMSO, HES, and viable cells in the thawed and diluted viable cell composition when practicing the combined method.
Additionally, it is known in the art as taught by Westenfelder that MSCs may be administered to a patient via intravenous injection.  The use of MSCs, as taught by Westenfelder, in the method of Stober et al., amounts to the simple substitution of one known stem cell type for another, and would have been expected to predictably and successfully provide an additional stem cell type usable to treat conditions in additional patient populations.
Claim 1, 2, 4, 6, 9, 10, 14).  
The thawed uterine regenerative cells in the viable cell composition include 10x106 cells/kg after thawing, which would be 2.5x106 cells/kg after a 4:1 dilution, wherein 10x106 cells/kg after thawing, and 2.5x106 cells/kg after the 4:1 dilution, are deemed to be encompassed within, or are optimized to include, about 1 million cells/ml to about 20 million cells/ml (post-thaw), and about 200,000 to about 5 million cells/ml (after dilution) (Claim 3).  The viable uterine regenerative cells comprise MSCs (Claim 8).  The diluted viable cell composition is administered through medical tubing having a Pall® in-line filter, which would remove clumped cells (Claim 16). 
s 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Strober et al. and Westenfelder, as applied to claim 1 above, and further in view of Roser et al. (IDS; US 2005/0163750; Published 2005). 
The teachings of Strober et al. and Westenfelder as applied to claim 1 have been set forth above.  Westenfelder further teach that volume and serum albumin prevent the MSCs from clumping when they are administered, which could lead to side effects in the subject (Para 16).  Strober et al. and Westenfelder do not specifically teach that the aqueous liquid diluting medium comprises trehalose, including at a concentration of about 1% to about 10%, or about 2% to about 7%.  
Roser et al. teach methods to prevent aggregation of substances, including cells, including red blood cells, during the freezing and thawing process by adding an amount of trehalose to a cell-containing solution sufficient to prevent aggregation, including during thawing (Abs.; Para. 17, 25).  The amount of trehalose utilized includes about 1% to 50% (Para. 26), which encompasses about 1% to about 10% and about 2% to about 7% trehalose.    
It would have been obvious to one of ordinary skill in the art to combine the teachings of Strober et al. and Westenfelder with Roser et al., because all teach the freezing and thawing of cells.  The addition of trehalose at a concentration of about 1% to 50% to a cell-containing solution to prevent aggregation of cells is known in the art as taught by Roser et al.  Westenfelder teaches that clumping (aggregation) of the MSCs is desirably prevented.  As such, one would have been motivated to further include concentrations within about 1% to 50% of trehalose to the aqueous liquid diluting medium in the method of Strober et al. and Westenfelder to prevent the undesirable aggregation of the thawed, viable cells prior to transplantation.    
Claim 11, 12, 13).    

Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 
It is noted that claim 15, which utilizes the transitional phrase “consisting of” is deemed to be free of the art.
	
Conclusion

No claims are allowable.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653